Citation Nr: 0118904	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1955 to December 
1958 and from January 1959 to January 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which (in part) denied service 
connection for cirrhosis of the liver.  A notice of 
disagreement was received in September 2000, and a statement 
of the case was issued in October 2000.  In a December 2000 
substantive appeal, the veteran specified that he was only 
appealing the issue of service connection for cirrhosis of 
the liver.


FINDING OF FACT

The veteran's cirrhosis of the liver is the result of alcohol 
abuse.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
cirrhosis of the liver lacks legal merit.  38 U.S.C.A. 
§§ 105, 1101, 1112, 1113, 1110, 1131, 1137 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the claim of 
entitlement to service connection for cirrhosis of the liver.  
Records identified by the veteran and obtained by the RO 
include the veteran's service medical records, as well as 
post-service records from military and private medical 
facilities and a private physician.  Furthermore, VA medical 
examinations were performed in January and July 1999.  The VA 
examination reports capture the veteran's complaints and 
symptoms, and show that the objective clinical findings were 
clearly set forth.   

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the disability at issue.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record that shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  


Factual Background

Service medical records show that in May 1968 the veteran 
received treatment for a six month history of fatigue.  It 
was reported that he drank6 to 8 glasses of alcohol per day.  
A physical examination revealed no pertinent findings.  

A medical entry dated in September 1968 shows that the 
veteran admitted to heavy beer drinking.  The physical 
examination revealed that the liver was palpated at 1 
centimeter.  The liver was described as smooth and nontender.  
A history of cirrhosis was reported.  The diagnostic 
impression was gastritis.  It was strongly advised that the 
veteran quit using ethanol.  

In March 1969 the veteran was admitted to a military hospital 
for evaluation of angio-edema, vasculitis, arthritis, and 
questionable erythema nodosum.  It was reported that prior 
liver studies were negative.  It was also reported that he 
drank several beers per day and that he occasionally had a 
heavy intake of ethanol.  During the course of 
hospitalization a liver biopsy was performed.  The liver 
biopsy revealed moderate fatty metamorphosis, with mild to 
moderate portal fibrosis.  It was indicated that liver 
function tests were abnormal and it was felt the veteran had 
cirrhosis.  The veteran was advised to stop ethanol intake or 
at least hold his intake to a bare minimum.  The diagnoses 
included fatty metamorphosis of the liver and mild to 
moderate cirrhosis.  Subsequent treatment records in 1969 
reveal continued diagnoses of cirrhosis of the liver and 
medical instructions for the veteran to discontinue the use 
of ethanol.  Antabuse was prescribed.  

Service medical records in the early 1970's show the veteran 
received treatment for continued ethanol abuse.  In January 
1974 it was reported that the veteran drank six to eight 
beers per day.  He was hospitalized in February 1974 due to 
heavy alcohol drinking.  Chronic alcoholism was diagnosed.  
In an August 1974 hospital report it was indicated that the 
veteran had a sixteen-year history of alcohol intake and a 
history of hepatic cirrhosis in 1960.  The diagnoses were:  
Chronic, habitual, excessive alcoholism; alcoholic cirrhosis.  
At retirement from service the veteran's abnormal liver 
findings and cirrhosis were reported.  

Postservice clinical records from military facilities dated 
from 1979 through 1995, are quiescent for pertinent 
information, but show the veteran was participating in 
alcohol rehabilitation.  

Private medical records show that in April 1990 the veteran 
was admitted to a facility for alcohol rehabilitation.  It 
was reported that he had been drinking since age 15 and that 
he was currently drinking on a daily basis.  He had had some 
interruption of drinking while in the service.  Cirrhosis of 
the liver was reported.  The diagnosis was alcohol addiction.  
A July 1992 liver spleen scan was unremarkable.  A July 1992 
private clinical entry reported that there was no evidence of 
cirrhosis of the lever by laboratory findings.  

A VA general medical examination was performed in January 
1999.  It was reported that during service the veteran drank 
up to 3 six packs (beer) per day.  It was indicated that an 
endocrinologist followed the veteran and that a recent liver 
scan had revealed stable cirrhosis.  The physical examination 
showed that the liver was percussible, but not palpable.  The 
diagnosis was:  Cirrhosis of the liver, alcoholic in type, 
stable, not decompensated; no ethanol since 1992.  

At a VA medical examination in July 1999, it was reported 
that the veteran had had a work-up for cirrhosis in 1968 and 
cirrhosis had been attributed to alcohol.  No pertinent 
abnormal physical findings were reported.  The diagnosis was 
history of cirrhosis; no evidence of decompensation.  

The veteran is not in receipt of service connection for any 
disabilities.  

Laws and Regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, including cirrhosis of the liver, 
will be presumed to have been incurred during service, if 
manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a).  

The amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, are applicable to claims filed after 
October 31, 1990, as is the case here.  The amendments 
prohibit the payment of compensation to a veteran under 38 
U.S.C.A. § 1110 or 1131 for service-connected disability 
("disability compensation") for a disability that is a result 
of a veteran's own abuse of alcohol or drugs (a "substance-
abuse disability"), and they preclude direct service 
connection of a substance-abuse disability for purposes of 
all VA benefits, including dependency and indemnity 
compensation. See also 38 C.F.R. §§ 3.1, 3.301.  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  


Analysis

The veteran's informal claim of service connection for 
cirrhosis of the liver was received in February 1998.  The 
veteran essentially asserts that his cirrhosis of the liver 
was sustained during service, and as a result service 
connection should be granted for the disability.  

A review of the evidentiary data confirms that indeed 
cirrhosis of the liver was shown during the veteran's period 
of active military service.  In fact, the disease is shown on 
numerous service medical records as a diagnosis, and 
confirmed by liver biopsy in 1969.  However, the service 
medical data also confirms that during his period of military 
service the veteran was a daily user of alcohol.  The service 
medical records are replete with data confirming the 
veteran's chronic use of alcohol.  These same records also 
clearly attribute his cirrhosis of the liver to heavy alcohol 
drinking or alcohol abuse.  For instance and as indicated 
previously, in January 1974 a diagnosis of alcoholic 
cirrhosis was given.  The post service medical data also 
reveals evidence of cirrhosis of the liver due to alcohol, 
although the disease is apparently stable and not 
decompensating.  It is clear and unequivocal that the 
veteran's cirrhosis of the liver is due to his alcohol abuse.  
Service connection may not be established on a direct basis 
for a disease or injury that results from a veteran's own 
willful misconduct, or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol.  

At this point the Board notes the veteran's assertion that 
under the provisions of 38 C.F.R. § 3.301(c)(2), organic 
disease and disabilities which are a secondary result of the 
use of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct.  
However, the 1990 statutory changes clearly preclude direct 
service connection for disease or injury resulting from abuse 
of alcohol notwithstanding the wording of the regulation.  
The Board also points out that 38 C.F.R. § 3.301(d) also 
makes it clear that an injury or disease incurred during 
active service which was the result of the abuse of alcohol 
shall not be considered in line of duty.  

It should be noted that it has been held that a veteran is 
permitted to receive compensation for alcohol disability 
acquired as secondary to or as a symptom of a service 
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(Fed.Cir.2001).  However, in this case the veteran is not in 
receipt of service connection for any disability, and the 
holding in Allen does not apply here.  Frankly, there is 
absolutely no medical evidence that the veteran's cirrhosis 
of the liver is due to or related to anything other than 
alcohol.

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In view of the fact that the veteran's 
cirrhosis of the liver is shown to be the result of alcohol 
abuse, the Board finds that the veteran's claim of service 
connection for cirrhosis of the liver is without legal merit.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

